DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment submitted on October 6, 2021, has been entered.  Claims 1, 2, 7, and 14 have been cancelled.  Claims 3 – 6, 8, 15, and 20 have been amended and claims 21 – 24 have been added.  Therefore, the pending claims are 3 – 6, 8 – 13, and 15 - 24. Claims 10 – 13 and 16 – 19 are withdrawn from consideration as being drawn to a nonelected invention.
The cancel of claims 1, 2, 7, and 14 renders moot the rejection of those claims set forth in the previous Office Action. 
The 35 USC 102 and 35 USC 103 rejections over Chuang et al. (2006/0021387) have been withdrawn since the prior art does not specifically teach the heatset temperature. A new rejection based on Chuang et al. is set forth below.
Definition of Terms
As mentioned in the previous Office Action the term biopolyamide was considered to be equivalent to polyamide in the final product since the general polyamide chain structure is identical to common polyamide materials and the only difference is the starting materials used to make the nylon. The applicant has argued (response, pages 6 – 8) that the biopolyamide materials have different properties related to the heatsetting temperatures. However, the applicant applicant’s arguments are not sufficiently supported by evidence. The applicant includes a portion of a table, from an unidentified source, which apparently lists heatsetting temperatures for nylon 6,6 and cites portions of the applicant’s own specification that teaching using lower heatsetting temperature.. However, there is no context to allow one to know if this heatsetting purpose is similar to the applicant’s purposes. Further, the applicant’s specification does not specifically state that the materials being heatset is nylon 6,6. Different types of nylons have significantly different heating and melting properties and are heatset at different temperature. Further, heatset temperatures can be chosen to be at different temperatures depending on the properties of desired in the end product. The following references show it is known in the art that nylon can be heatset at different temperatures [Leath et al. (2,771,759), Whitaker et al. (3,012,303), and Martin (3,412,547)] and the different types of nylons are heatset as different temperature ranges [Hoekstra (2,965,330) and McIntosh et al. (3,343,364)]. The applicant has not shown that the resultant heating temperature difference is due to the starting materials and no other factors such as desired properties or types of nylon used.  Therefore, the polyamides are considered to be structural similar to biopolyamides so that there is no patentable distinction between the two groups with regards to the final fiber structure.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 – 6, 8, 9, 15, and 20 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (2006/0021387) in view of Martin (3,412,547). 
	Chuang et al. discloses a knit fabric comprising a spandex fiber and a hard yarn knit together in a single jersey stitch (abstract). The spandex yarn is 15 to 156 dtex (paragraph 17). The hard yarn can be chosen from known nylon fibers (paragraph 40). The hard yarn is 10 to 165 Nm, which converts to 60 to 1000 dtex  (paragraph 80). In the example, the nylon yarn is 64 Nm, or 156 dtex. Further, the fabric can have a basis weight of 100 to 400g/m2 (paragraph 57). The example fabrics have a basis weight rang of 171 to 300 g/m2. Additionally, Chuang et al. teaches that the fabric includes at least 3.5% spandex fiber up to about 30% spandex fiber, more preferably 5% to 25% spandex (paragraph 82). 
	With regards to Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this instance, the claimed biopolyamide fibers are required to be made from a plant based starting product which is turned into a filament comprising a polyamide repeating polymer unit to produce the polyamide fiber. Thus, the polyamide fiber in the claimed invention comprising a structure having a repeating polyamide polymer structure and no longer requires the castor oil or other plant based starting material. Thus, the final fiber product does not comprise castor oil or similar biomaterial and has not been shown to be significantly different from polyamides fibers made from other starting materials with regards to structure or properties. The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  
	Chuang et al. discloses that the knit fabric is further process by setting the fabric, scouring, bleaching, dyeing and then a final heat set (Figure 4). Martin is drawn to an elastic composite yarn (Title). Martin teaches that the heatsetting temperature can vary between 100 and 150ºC (column 4, lines 45 – 55). Thus, it would have been obvious to one having ordinary skill in the art to choose from different heat set temperatures for composite elastomeric yarn, as taught by Martin, to heat set the fabric of Chuang et al.  
	Additionally, the other method steps in claims 20 - 24 are also product by process steps which have not been shown to produce a significantly different final product from the product taught by Chuang. Specifically, Chuang et al. teaches that the final product is knit, heatset, and dyed (see Figures 4 – 6), but does not teach the exact specifics recites by the applicant. The burden is shifted to the applicant to provide evidence of patentably distinct differences between the prior art and the final product. Thus, claims 
	The features of Chuang et al. have been set forth above. While Chuang et al. discloses that the fabric is knit and includes elastomeric filaments Chuang et al. fails to teach the specific elasticity in the warp and weft directions. One of ordinary skill in the art would understand that the knit structure and elastic material would inherently create elasticity in both the warp and weft direction. Thus, one of ordinary skill in the art would be able to choose from the knit structures provided by Chuang et al. and the amounts of elastomeric yarns taught by Chuang et al. to optimize the amount of elasticity so that the fabric provides sufficient support for the intended use, while still stretching to make the fabric comfortable during use and not stiff. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215. Thus, claims 3 – 6, 8, 9, 15, and 20 – 24 are rejected.
Response to Arguments
Applicant’s arguments with respect to claims 3 – 6, 8, 9, 15, and 20 – 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
January 6, 2022




/JENNA L JOHNSON/Primary Examiner, Art Unit 1789